Order of the Supreme Court, Queens County, dated May 23, 1967, reversed, on the law and the facts and in the exercise of discretion, without costs, and plaintiff’s motion to vacate the dismissal of/the action and for other relief granted. The delay in seeking to file a second statement of readiness was adequately explained and respondent points to no specific prejudice which would overcome the beneficial policy that controversies should be disposed of on their merits. It was an improvident exercise of discretion to deny the motion to vacate the dismissal of the action and restore the action to the Trial Calendar (Aráis V. Schwartz, 29 A D 2d 559; Blau v. Levine, 28 A D 2d 1137; Tañe v. Kiddy City Amusement Enterprises, 28 A D 2d 1211). Beldock, P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.